MEMORANDUM **
Warden J.F. Salazar appeals the district court’s grant of Christopher Worline’s petitions for a writ of habeas corpus. Wor-line argued that there was not “some evidence” supporting the California Board of Parole Hearings’s 2004 and 2005 decisions denying him parole. In light of Swarthout v. Cooke, — U.S. -, 131 S.Ct. 859, 178 L.Ed.2d 732 (2011) (per curiam), we hold that Worline’s federal right to due process was not violated. Accordingly, we reverse the district court’s grant of his habeas petitions. We understand that the state will now grant Worline an out-of-custody parole hearing.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.